The purchaser of premises at a mastei’s sale, objected to the title, and ct. i,!- , , ,, retusea to complete his purchase, on the ground that a peremptory order for the appointment of a guardian ad litem for the defendants in the cause in which the sale was ordered, had been made by a vice chancellor; instead of an order nisi for the appointment of such guardian, unless the infants should procure the appointment of a guardian ad litem for themselves. The chancellor decided that the order for the appointment of a guardian ad litem was regular ; so far, at least, as to protect the title of the purchaser under the decree.
That there is no unbending rule of practice in relation to the appointment of a guardian ad litem for an infant defendant, upon the application of the complainant, where the infant, or his friends, neglect to procure the appointment of a guardian for him within twenty days after the return day of the subpoena. That the usual practice is to grant an order nisi, appointing some suitable person guardian ad litem, for the infant, unless the infant shall, within ten days after service of a copy of the order, procure the appoint*62ment of another person. But that this court has also sanctioned the practice of giving notice to the infant, at the time of serving the subpoena, where he is of the age of fourteen or upwards, or to his relative or protector in whose presence the subpoena is served, where he is under that age, that if he does not procure the appointment of a guardian ad litem within twenty days after the return day of the subpoena, the complainant will apply to the court to appoint a guardian for him without further notice.
That in the case of infants who are absentees, it is a matter of course to make an absolute order for the appointment of a guardian ad litem for. them, without further notice, where they or their friends do not procure a guardian to bo appointed within twenty days after the expiration of the time limited in the order for their appearance.
Order directing appellant to complete his purchase affirmed with costs; and proceedings remitted.